COX, Chief Judge
(concurring):
I concur in the opinion of my colleague, Judge Sullivan. I write separately to answer some of the questions raised by Judge Crawford. First, it cannot be gainsaid that the language used on the night in question was gross, vulgar, and profane. Neither can it be denied that such outrageous reaction and disrespect to the security police performing their legitimate duties were, under the circumstances present here, punishable under the Uniform Code of Military Justice.
The question presented, however, is more narrow and academic. It is not whether gross, vulgar profanity can be punished under the Uniform Code, but whether it can be punished as “indecent language,” as defined in paragraph 89c, Part' TV, Manual for Courts-Martial, United States (1995 ed.). Judge Crawford does not concern herself with the evolution of Article 134,1 but rather reacts viscerally to this unseemly profanity. Even though her opinion is facially attractive, it is nevertheless flawed.
*366Historically, Article 53 of The American Articles of War of 1874 provided that “[a]ny officer who uses any profane oath or execration shall, for each offense, forfeit and pay one dollar. Any soldier who so offends shall incur the penalties provided in the preceding article” (“one-sixth of a dollar”).
Colonel Winthrop informs us that, in Colonial times, this was considered a serious offense. However by 1886, the date of his famous work, profane language was treated as a disrespect or disorder under the 62d Article; and Article 53 had become virtually “obsolete.” Military Law and Precedents 657 (2d ed. 1920 Reprint).
In more modem times, the Manual for Courts-Martial, United States, 1951, at 492, contained a sample specification (# 148) for communicating indecent, insulting, or obscene language to a female (under Article 134); and a maximum punishment was listed in the Table of Maximum Punishments, id. at 226. However, no substantive description of the offense was provided.
In contrast, the offense of indecent assault (also under Article 134) was described in the 1951 Manual (para. 213d(2)); and a punishment level was specified for “the taking by a man of indecent, lewd, or lascivious liberties with the person of a female, without her consent and against her will, with intent to gratify his lust or sexual desires." Id. at 386 (emphasis added). The offense of indecent acts with a child under the age of 16 years was similarly described. Para. 213d(3).
The situation was unchanged in the Manual for Courts-Martial, United States, 1969 (Revised edition), except that a variant sample specification (# 158) was provided for communicating indecent, insulting, or obscene language to a child under the age of 16, with enhanced penalties listed in the Table.
The Manual for Courts-Martial, United States, 1984, contains the present format. Of course, the statutory elements are those of Article 134, namely:
(1) That the accused did or failed to do certain acts; and
(2) That, under the circumstances, the accused’s conduct was to the prejudice of good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces.
Para. 60b, Part IV, 1984 Manual, supra (1995 ed.).
Pursuant to his authority to establish sentence ceilings for such various misconduct, see Art. 56, UCMJ, 10 USC § 856; United States v. Bivins, 49 MJ 328 (Sept. 30, 1998); United States v. Beckett, 49 MJ 354 (Sept. 30, 1998), the President has established a separate maximum punishment for misconduct meeting the following criteria:
(1) That the accused orally or in writing communicated to another person certain language;
(2) That such language was indecent; and
(3) That, under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces.
Para. 89b, Part IV, 1984 Manual, supra (1995 ed.) (emphasis added). ■
The $64 question is, what is the nature of this linguistic indecency the President references in paragraph 89? Paragraph 89c now describes “ ‘[ijndecentf language” as
that which is grossly offensive to modesty, decency, or propriety, or shocks the moral sense, because of its vulgar, filthy, or disgusting nature, or its tendency to incite lustful thought. Language is indecent if it tends reasonably to corrupt morals or incite libidinous thoughts. The language must violate community standards.
(Emphasis added.)
The 1984 Manual’s analysis section, at A21-102, notes that paragraph 89c
is new and is based on United States v. Knowles, 15 U.S.C.M.A. 404, 35 C.M.R. 376 (1965); United States v. Wainwright, 42 C.M.R. 997 (A.F.C.M.R.1970). For a general discussion of this offense, see United States v. Linyear, [3 M.J. 1027 (N.C.M.R.1977) ].
Knowles dealt with a portion of paragraph 213d(3), the predecessor of paragraph 89c, not here pertinent. In Wainwright, the question was whether language which was *367not indecent per se could be indecent in context. The Air Force Court of Military Review concluded that it could, stating:
The necessary attribute of indecency or obscenity can, therefore, be said to be adequately alleged if the language employed by the accused, when reasonably construed by community standards, serves to convey a libidinous message, whether or not the words themselves are impure.
42 CMR at 999-1000 (emphasis added). Further, the court opined:
We are not prepared to conclude, however, that expressions otherwise barren of libidinous innuendo, when given their ordinary meaning, can be infused with criminality by the simple expedient of alleging them to be indecent.
Id. at 1000 (emphasis added).
Linyear involved a charge that the accused communicated “insulting”2 language to a female by calling her “swine.” The Court of Military Review observed:
The true test of verbal obscenity is whether the particular language is calculated to corrupt morals or excite libidinous thoughts.
3 MJ at 1030 (emphasis added). The court concluded:
The words [alleged uttered by the accused] neither expressly nor by fair implication constitute an indecent communication as they cannot reasonably be construed to convey a libidinous message.
Id. at 1030 (emphasis added).
These, then, are the cases upon which the drafters of the Manual say paragraph 89c was based; and paragraph 89c purports to indicate the content of “indecent.”
We have never held that profanity is per se indecent under paragraph 89 or that words such as those uttered by appellant were indecent. From our common experience, we note that scarcely a day would pass without numerous violations of the Uniform Code if servicemembers were prosecuted for using the well-known “four letter words.” Sadly, the lexicon of many servicemembers is replete with such profanity.
Indeed, we have observed that streams of epithets, such as “mother f-----,” “kiss my a — ,” and the like, are common expressions not uttered with any intent to excite libidinous thoughts. In two cases that we have found, the service courts, following the practice suggested by Colonel Winthrop, have treated profanity as either provoking words or as simple disorders, unless the words were intended to carry “a libidinous message.” United States v. Prince, 14 MJ 654, 656 (ACMR 1982); United States v. Jackson, 12 CMR 403 (ABR), pet. denied, 13 CMR 142 (1953).
As Judge Foreman wrote in Prince:
Coarse language among soldiers, male or female, does not per se constitute a violation of Article 134. Of course, under some circumstances not present in this case, coarse or disrespectful language directed toward another soldier may constitute provoking language in violation of Article 117 if the language is of the type which tends to induce a breach of the peace, or it may constitute a simple disorder under Article 134 when the language is directed toward a service member who, although not an officer or noncommissioned officer, nevertheless is in the execution of a position of authority.
14 MJ at 656.
It is quite clear that Congress deemed certain language unlawful when it constituted a danger to good order and discipline. Thus, Article 88 proscribes contempt against certain officials of the Government; Article 89 prohibits disrespect toward superior officers; Article 91 prohibits contemptuous and disrespectful language toward warrant officers, noncommissioned officers, and petty officers while in the execution of office; Article 107 prohibits false official statements; Article 116 prohibits riots and breaches of the peace; *368and finally, Article 117 prohibits provoking speeches or gestures.3
Additionally, over the years, other forms of speech, which under the particular facts and circumstances constituted conduct prejudicial to good order and discipline or were, service discrediting, have been prosecuted under the general article (Art. 134) or, in the case of commissioned officers, as conduct unbecoming an officer (Art. 133, UCMJ, 10 USC § 933). Indecent language and communication of a threat are additional examples. See paras. 89 and 110, Part IV Manual, supra (1995 ed.).
It is black letter law that conduct which can be prosecuted under one of the enumerated articles — Articles 80 through 132 — cannot be prosecuted under the general article. Para. 60c(5)(a), Part IV, Manual, supra (1995 ed.). Likewise, language which constitutes conduct in violation of Article 134 should not be made the basis of an unreasonable multiplication of charges against an accused. See generally Ball v. United States, 470 U.S. 856, 861, 105 S.Ct. 1668, 84 L.Ed.2d 740 (1985); United States v. Foster, 40 MJ 140, 144 n. 4 (CMA 1994); United States v. Teters, 37 MJ 370 (CMA 1993).
The bottom line is that, historically, the crime of “indecent language” has been limited to those circumstances wherein the speech was intended to convey a “libidinous message.” I recognize that the most recent description of the offense in paragraph 89c, if read in the disjunctive, seems broad enough to support Judge Crawford’s view that the definition of “indecent language” was vastly expanded in 1984. However, the language must be read in the context of the drafters’ analysis — which continues to evince a limitation of “indecent language” to speech tending to “corrupt morals or excite libidinous thoughts.” Linyear, supra at 1030.
There are a variety of ways to punish a servicemember who publicly utters gross, vulgar language to a police officer in the execution of a lawful arrest. We need not expand the well-established definition of “indecent” to accommodate a conviction here. Accordingly, I join Judge Sullivan’s opinion.

. Uniform Code of Military Justice, 10 USC §934.


. The 1984 Manual dropped both "insulting” and "obscene” from the description of the offense. Drafters’ Analysis, 1984 Manual, supra at A21-102; see A23-18 (1995 ed.).


. UCMJ, 10 USC §§ 888, 889, 891, 907, 916, 917, respectively.